Fourth Court of Appeals
                                   San Antonio, Texas
                                        January 24, 2020

                                      No. 04-19-00245-CR

                                     Vanessa CAMERON,
                                          Appellant

                                                v.

                                      The STATE of Texas,
                                            Appellee

                  From the 226th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2010CR4286C
                        The Honorable Velia J. Meza, Judge Presiding


                                         ORDER
        On November 19, 2019, we abated this appeal to the trial court to make findings of fact
and conclusions of law with respect to the denial of appellant’s motion to suppress. The trial
court requested an extension, which was granted. A supplemental clerk’s record has now been
filed in this court containing the trial court’s findings. Accordingly, it is ORDERED that this
appeal is REINSTATED on the docket of this court.

        The court has considered the appellant’s “Motion for Access to the Complete Clerk’s
Record Including All Motions Which Were Filed Under Seal and Rulings on Said Motions.”
The motion is GRANTED. The Clerk of this court is hereby instructed to provide a copy of the
sealed record, i.e., Volume 3 of the clerk’s record, on CD-ROM to counsel for appellant and the
State for use in preparing their briefs. All parties and their attorneys are ORDERED not to share
the contents of the sealed record with any person except to the extent necessary to prepare their
respective briefs.

       In the event appellant or the State references the sealed record in their respective briefs,
they are ORDERED to (1) file their briefs in paper form only (2) with a cover letter informing
the Clerk of this court that the brief references the sealed record. See TEX. R. APP. P. 9.2(c)(3)
(exception to electronic filing for documents under seal).

       The appellant’s brief is due within thirty (30) days from the date of this order.
                                              _________________________________
                                              Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of January, 2020.



                                              ___________________________________
                                              MICHAEL A. CRUZ,
                                              Clerk of Court